Citation Nr: 0003182	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-08 832A	)	DATE
	)
	)



THE ISSUE

Whether a January 1993 decision of the Board of Veterans' 
Appeals denying service connection for post-traumatic stress 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issues of entitlement to service connection for 
disabilities resulting from Agent Orange exposure during 
service, an evaluation in excess of 30 percent for post-
traumatic stress disorder and an earlier effective date for 
the grant of service connection for post-traumatic stress 
disorder are the subject of a separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.  In a January 1991 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) St. Paul, 
Minnesota, denied entitlement to service connection for post-
traumatic stress disorder.  The veteran appealed from that 
decision.  In a decision dated in January 1993, the Board of 
Veterans' Appeals (Board) affirmed the denial of service 
connection for post-traumatic stress disorder.  In February 
1996 the veteran reopened his claim for service connection 
for post-traumatic stress disorder.  In a November 1996 
rating action the regional office granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
evaluation for the condition effective in February 1996.  The 
regional office also denied service connection for 
disabilities based on Agent Orange exposure in service.  The 
veteran appealed from the denial of service connection for 
disabilities based on Agent Orange exposure and also from the 
evaluation assigned for the post-traumatic stress disorder.  
He also appealed for an earlier effective date for the grant 
of service connection for post-traumatic stress disorder.  In 
correspondence of May 1998 and subsequently the veteran has 
asserted that the January 1993 Board decision involved clear 
and unmistakable error and should be reversed.  This case is 
currently before the Board to consider that question.

The appellate issues of entitlement to service connection for 
disabilities based on exposure to Agent Orange in service, an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder and entitlement to an earlier effective date for a 
grant of service connection for post-traumatic stress 
disorder are the subject of a separate decision.


FINDINGS OF FACT

1.  By rating action dated in January 1991, the regional 
office denied entitlement to service connection for post-
traumatic stress disorder.  The veteran appealed from that 
decision.

2.  In January 1993 the Board of Veterans' Appeals affirmed 
the denial of entitlement to service connection for post-
traumatic stress disorder.

3.  In May 1998 the veteran asserted that the January 1993 
Board decision involved clear and unmistakable error and 
should be reversed.

4.  The January 1993 Board decision did not involve an error 
which, had it not been made, would have manifestly changed 
the outcome of that decision.


CONCLUSION OF LAW

The January 1993 Board decision denying entitlement to 
service connection for post-traumatic stress disorder did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 5107, 
7111 (West 1991); 38 C.F.R. §§ 20.1400, 1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the January 1993 decision by the Board, the veteran 
reopened his claim for service connection for post-traumatic 
stress disorder in February 1996.  In a November 1996 rating 
action the regional office granted service connection for 
that condition effective from the date of receipt of his 
claim in February 1996.

In correspondence beginning in May 1998, the veteran and his 
representative have asserted that the January 1993 Board 
decision involved clear and unmistakable error and should be 
reversed.  It is maintained that although the Board concluded 
that there was no diagnosis of post-traumatic stress 
disorder, that conclusion was a medical conclusion which the 
Board was unable to substantiate.  At the time of the Board 
decision, a treatment plan for the veteran dated in November 
1990 with diagnostic impressions of alcohol dependence and 
major depression with the need to rule out post-traumatic 
stress disorder and an organic personality disorder was of 
record.  In a letter dated in April 1992, the veteran's 
treating psychologist stated that the veteran had suffered a 
psychological disorder as a result of traumatic events that 
occurred in Vietnam.  Only one VA physician stated that the 
veteran did not meet the criteria required for a diagnosis of 
post-traumatic stress disorder.  Based on this evidence it 
has been argued that the Board's conclusion that the veteran 
did not have post-traumatic stress disorder was a medical 
conclusion and not a conclusion of law.  It is maintained 
that the Board should have remanded the case to the regional 
office to afford the veteran a thorough VA examination and 
the examination should have been completed with access to the 
veteran's claims file.

The evidence of record at the time of the January 1993 Board 
decision included the veteran's service medical records which 
do not reflect the presence of a psychiatric disability.

The veteran's personnel records reflect that he served in the 
Republic of Vietnam from September 1968 to June 1999.  His 
military assignments included door-gunner on a helicopter.  
His decorations included the Air Medal, the Vietnam Service 
Medal and the Vietnam Campaign Ribbon.

The veteran's initial claim for service connection for post-
traumatic stress disorder was submitted in July 1990.  In 
October 1990, he submitted a statement relating various 
traumatic events that reportedly occurred in Vietnam.  He 
indicated that he had witnessed the deaths of some of his own 
men and of enemy soldiers.  He also reported that he had 
killed several individuals as a door-gunner.  He related that 
all of the door-gunners were under much stress and pressure 
and were frightened of being killed and not going home.

The veteran also submitted records of treatment received from 
1988 to 1990 while incarcerated in a State correctional 
facility.  Reference was made in the records to depression, 
anxiety and post-traumatic stress disorder.  There was also 
received a portion of a psychological test conducted in 
October 1990.

The veteran was afforded a VA psychiatric examination in 
January 1991.  He described various traumatic events that 
reportedly occurred in Vietnam including being engaged in a 
fire-fight, assisting wounded soldiers and placing deceased 
soldiers in body-bags.  He claimed that increasing his use of 
alcohol and marijuana seemed to alleviate the pain and stress 
of war.  He also claimed that he had had no alcohol or drug 
problems prior to going to Vietnam.  Intrusive memories from 
Vietnam bothered him in his nightmares.  After service he had 
had many jobs, mostly in construction and as an automobile 
mechanic and had never held a job for more than nine months.  
He had social and legal problems including passing bad 
checks, burglaries, bar fights, disorderly conduct and 
driving while intoxicated.  He had also been charged with 
sexual misconduct and in 1988 had been sentenced to several 
years in a reformatory.  He had been married twice and both 
marriages had ended in divorce.  Although he claimed that the 
nightmares bothered him, he did not indicate that he had any 
flashbacks about his war experiences and did not feel 
hypervigilant or depressed.  He had also seen many television 
shows regarding Vietnam.

On mental status examination, the veteran was verbal, flee-
flowing and goal-directed.  His affect was appropriate with a 
normal range.  He was oriented in all three spheres.  His 
memory for recent events was grossly intact.  His 
concentration span was good.  His general fund of information 
was good.  It was indicated that he read papers and viewed 
many television shows regarding Vietnam.  His formal judgment 
was fragmented.  There was no evidence of a psychosis or 
perceptual aberration.  He planned to go to a halfway house 
after completing his sentence.  The diagnoses were antisocial 
personality disorder and alcohol dependence, currently in 
remission.

The examiner stated that the veteran currently did not 
qualify for a diagnosis of post-traumatic stress disorder 
secondary to Vietnam although he claimed some symptoms 
referable to it.

The veteran later submitted a copy of an attending 
physician's statement dated in March 1989 conducted in 
connection with the Agent Orange Veteran Payment Program.  
The diagnoses were post-traumatic stress disorder and 
chemical dependency.

A master treatment plan of a VA psychologist dated in 
November 1990 with diagnostic impressions of alcohol 
dependence and major depression was also submitted.  The plan 
stated that post-traumatic stress disorder and organic 
personality syndrome should be ruled out.  An April 1992 
statement from a VA psychologist to the veteran in which he 
indicated that as his therapist, he did not see him as a 
dangerous person but as an individual who came out of a 
dysfunctional family and then was traumatized by combat 
experiences in Vietnam was also of record.  

Subsequent to the January 1993 Board decision and following 
the veteran's reopened claim in February 1996 he was afforded 
a VA psychiatric examination in August 1996 and various 
findings were recorded.  The diagnoses included post-
traumatic stress disorder, alcohol and drug abuse and 
depressive disorder.

As noted previously, in November 1996, the regional office 
granted service connection for post-traumatic stress disorder 
effective from the date of receipt of the reopened claim in 
February 1996.

The regional office later received additional information 
including a copy of the March 1989 attending physician's 
statement and a psychological evaluation of the veteran 
conducted in September 1990.  A copy of a report by the State 
department of corrections dated in January 1992 reflecting 
impressions of an adjustment disorder with mixed emotional 
features, history of major depression and post-traumatic 
stress disorder was also received.  Additional records of the 
department of corrections dated in March 1997 reflect 
diagnoses of post-traumatic stress disorder by history, 
alcohol abuse in remission and a personality disorder.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision.  
38 C.F.R. § 20.1400(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of any Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are (1) a changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to the how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The Court propounded a three-pronged test to determine 
whether clear and unmistakable error is present is a prior 
determination:  (1) "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992) (en banc)).

The Board notes also that in the case of Fugo v. Brown, 6 
Vet.App. 40 (1993) the United States Court of Appeals for 
Veterans Claims defined "clear and unmistakable error" as 
that kind of error of fact or law that when called to the 
attention of later reviewers compelled the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

In this case, as noted previously, the evidence of record at 
the time of the January 1993 Board decision included the 
veteran's service medical records which did not reflect the 
presence of a psychiatric disability.  In connection with the 
veteran's July 1990 claim for service connection for post-
traumatic stress disorder, the regional office received 
medical records from a State correctional facility, 
indicating a history of substance abuse and treatment for 
depression, anxiety and post-traumatic stress disorder.  
There was also received an attending physician statement 
dated in March 1989 in which the diagnoses included post-
traumatic stress disorder.  However, the veteran was afforded 
a VA psychiatric examination in January 1991 and diagnoses 
were made of an antisocial personality disorder and alcohol 
dependence, currently in remission.  The examiner stated that 
the veteran did not qualify for a diagnosis of post-traumatic 
stress disorder secondary to Vietnam although he claimed some 
symptoms referable to it.  There was also of record an April 
1992 statement by a VA psychologist to the veteran indicating 
that as his therapist, he did not see the veteran as a 
dangerous person but as an individual who came out of a 
dysfunctional family and then was traumatized by combat 
experiences in Vietnam.

The Board noted in its January 1993 decision that if it was 
assumed that the comments by the VA psychologist in his April 
1992 statement amounted to a diagnosis of post-traumatic 
stress disorder, there were no clinical records of treatment 
to support such a diagnosis.  It was further indicated that 
such generalities were insufficient to outweigh the 
assessment of the VA psychiatrist in January 1991 that a 
diagnosis of post-traumatic stress disorder referable to 
service in Vietnam was inappropriate.  The Board accordingly 
found that post-traumatic stress disorder had not been shown 
to be present at the time of the veteran's latest examination 
and denied entitlement to service connection for such a 
condition.

On the basis of the record that existed when the January 1993 
Board decision was made, the Board is unable to conclude that 
that decision involved clear and unmistakable error.  As 
noted previously, there were medical records from a State 
correctional facility dated from 1988 to 1990 reflecting 
references to post-traumatic stress disorder and an attending 
physician's report dated in March 1989 reflecting diagnoses 
including post-traumatic stress disorder.  However, the 
presence of that condition was not confirmed on the January 
1991 VA psychiatric examination.  Although a subsequent VA 
psychiatric examination conducted in 1996 reflected a 
diagnosis of post-traumatic stress disorder and service 
connection was eventually granted for that condition, the 
diagnosis of post-traumatic stress disorder made on the 1996 
VA examination would not serve to establish clear and 
unmistakable error in the January 1993 Board decision.  
Further, although additional development including another VA 
psychiatric examination might have been warranted at the time 
of the January 1993 Board decision, the fact that further 
development was not undertaken would not constitute a basis 
for a finding of clear and unmistakable error.  The Board 
does not find an error in the Board's adjudication of the 
appeal in January 1993 which, had it not been made, would 
have manifestly changed the outcome when it was made.  
Accordingly, under the circumstances, as indicated 
previously, the Board concludes that the January 1993 Board 
decision did not involve clear and unmistakable error and is 
a final decision.  That decision accordingly may not be 
reversed or revised.  38 U.S.C.A. § 7111.


ORDER

The January 1993 decision of the Board of Veterans' Appeals 
denying service connection for post-traumatic stress disorder 
did not involve clear and unmistakable error.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


